Citation Nr: 0002328	
Decision Date: 01/28/00    Archive Date: 02/02/00

DOCKET NO.  96-06 065	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, 
Nevada


THE ISSUE

Entitlement to service connection for peripheral vascular 
disease, status post bilateral leg amputations, claimed as 
secondary to service-connected bilateral lower extremity 
eczematoid dermatitis.  


REPRESENTATION

Appellant represented by:	Nancy E. Killeen, Attorney at 
Law


WITNESSES AT HEARINGS ON APPEAL

Appellant and his spouse


ATTORNEY FOR THE BOARD

William W. Berg, Counsel

INTRODUCTION

The veteran served on active duty from November 1942 to 
August 1945.  

When this matter was previously before the Board of Veterans' 
Appeals in May 1998, it was remanded to the Department of 
Veterans Affairs (VA) Regional Office (RO) in Reno, Nevada, 
for additional development.  Following the requested 
development, the RO continued its previous denial of the 
claimed benefit.  The matter is now before the Board for 
final appellate consideration.  

In December 1999, the-attorney-representative submitted 
additional argument and evidence in support of the veteran's 
appeal.  The attorney-representative waived initial RO 
consideration of the newly submitted evidence.  See 38 C.F.R. 
§ 20.1304(c) (1999).  


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of this appeal has been obtained.  

2.  The veteran served in combat during World War II.  

3.  Service connection is in effect for bilateral lower 
extremity eczematoid dermatitis.  

4.  Peripheral vascular disease was not present in service or 
until a number of years following service and is not shown to 
be related to service or to an incident of service origin.  

5.  It is not shown that the veteran developed peripheral 
vascular disease with resultant bilateral leg amputations as 
a consequence of service-connected disability.  


CONCLUSION OF LAW

Peripheral vascular disease was not incurred in or aggravated 
by service, nor is peripheral vascular disease with bilateral 
leg amputations proximately due to or the result of service-
connected disability.  38 U.S.C.A. §§ 1110, 5107 (West 1991); 
38 C.F.R. §§ 3.303, 3.310(a) (1999).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Background

The record shows that the veteran served with the 367th Bomb 
Squadron, 306th Bomb Group, in England in 1944 and 
participated in the Air Offensive over Europe.  The record 
further shows that on May 8, 1944, the veteran was a crew 
member of a B-17 that was shot down by hostile aircraft 
during the mission resulting in the veteran's being interned 
in Sweden from May 8, 1944, until March 3, 1945, when he was 
returned to effective military control.  The record shows 
that W. D. S., who was a fellow crewmember of the veteran's, 
participated in the mission of May 8, 1944.  W. D. S.'s 
Separation Qualification Record, which is on file, shows that 
on a mission over Berlin, while flying as a B-17 bombardier, 
his plane was shot up and crash landed into the Baltic Sea.  
The crew was interned in Sweden thereafter.  The evidence 
convincingly demonstrates that the veteran did, in fact, 
crash land in the Baltic Sea in May 1944, as he testified.  
His combat involvement is undisputed.  

At service enlistment, he was noted to have mild eczema on 
the anterior tibias.  A medical examination was conducted in 
November 1942, when the veteran reported for active duty.  
Records at that time include a notation of severe, bilateral 
dermatitis on the legs.  An August 1945 examination report, 
conducted in connection with service discharge, includes a 
notation of moderate eczematoid dermatitis on the anterior 
aspect of the right leg.  The examining physician commented 
that the veteran had recurrent lesions over his anterior 
tibial areas of two years' duration and that the exact nature 
of the lesions was undetermined, but was suggestive of 
scleroderma.  The provisional diagnosis was scleroderma in 
plaque.  

By a rating decision dated in January 1946, the RO 
established service connection for chronic eczematoid 
dermatitis on the anterior aspect of the right leg on the 
basis of inservice aggravation.  The RO assigned a 10 percent 
evaluation, effective August 22, 1945.  

On a VA examination in September 1948, the veteran reported 
working as a mortician since service.  The examination report 
indicates that his cardiovascular system was normal at that 
time.  There was evidence of dermatitis on the right lower 
leg.  The examiner also noted "continuous dermatitis" on 
the left leg.  The diagnosis was corrected, however, to read 
"[d]ermatitis, chronic eczematoid, posterior surface lower 
[r]ight leg."  

Although a rating decision dated October 14, 1948, 
established service connection for chronic eczematoid 
dermatitis of the left lower leg, a corrected rating 
determination was entered later that month to reflect service 
connection only for chronic eczematoid dermatitis of the 
right lower leg.  The 10 percent rating was continued.  

The veteran underwent VA examinations in November 1953 and 
October 1954 by the same examiner.  That examiner noted that 
there was some indication that the veteran's skin problems 
were on an atopic basis and also noted that the veteran 
should not have further X-ray treatments until the frequency 
and dosage of prior X-ray treatments could be established.  
The diagnosis in November 1953 was mild eczematous dermatitis 
of unknown etiology.  In October 1954, the examiner diagnosed 
neurodermatitis, which was felt to be mild at that time.  On 
both occasions, there appeared to be bilateral involvement.  

A rating decision dated in December 1953 granted service 
connection for chronic eczematoid dermatitis of both lower 
extremities but continued the 10 percent evaluation for the 
bilateral disability.  

Analysis

In a letter dated in February 1995, Bruce H. Shelton, M.D., a 
family practitioner and the veteran's treating physician, 
noted that he had gone over the veteran's records of the 
previous 10 years and had found that the many years of 
treatment with vitamin A, ultraviolet light, Synalar ointment 
and tar salves on both shins probably deteriorated the 
superficial tissues in these areas and "may possibly have 
contributed to the double amputation of the right leg as well 
as the subsequent amputation of the left leg."  Dr. Shelton 
further stated:  "There is also a possibility that the 
hypothermia you experienced from ditching in the Baltic Sea 
during World War II may possibly have contributed to your 
problems."  Dr. Shelton continued:  

There are many other hypotheses that we 
have discussed as to why this was 
necessitated in your case but the 
original injury factor in World War II is 
probably the originally precipitating 
event that set off a chain of events that 
contributed to your problem.  

The Board finds that in light of the veteran's combat status 
and the foregoing opinion, the claim for service connection 
for peripheral vascular disease with resultant bilateral leg 
amputations is well grounded.  See Kessel v. West, 
13 Vet. App. 9 (1999) (en banc).  The Board is satisfied that 
all relevant evidence has been obtained with respect to this 
claim and that no further assistance to the veteran is 
required in order to comply with the duty to assist mandated 
by 38 U.S.C.A. § 5107(a).  

It does not follow, however, that a well-grounded claim, when 
considered on the merits, must now be allowed.  See Epps v. 
Gober, 126 F.3d 1464, 1469 (Fed. Cir. 1997), cert. denied sub 
nom. Epps v. West, 524 U.S. 940 (1998) (a well-grounded claim 
under 38 U.S.C.A. § 5107(a) is not necessarily a claim that 
will ultimately be deemed allowable under § 5107(b)).  

It is contended by and on behalf of the veteran that his 
bilateral lower extremity amputations resulted from a long 
pathological process, the initial symptoms of which were 
manifested in service.  It is claimed that he suffered 
hypothermia while ditched in the Baltic Sea in May 1944, and 
that the neurodermatitis diagnosed during service, together 
with the cold injury occasioned by the ditching, caused 
pathological changes that eventually resulted in either 
scleroderma or Raynaud's disease, both of which have vascular 
complications.  Those vascular complications, it is asserted, 
led to the veteran's amputations.  

It is further maintained that the inappropriate medical 
treatment that the veteran received in Sweden and following 
separation for his service-connected skin disability of the 
lower extremities, including treatment with vitamin A, 
ultraviolet light, Synalar ointment, and tar salves was an 
etiologic factor in the development of his peripheral 
vascular disease.  The attorney-representative states that 
the veteran "has been the victim of semantic application of 
various terms describing the condition of his legs.  
Scleroderma is a little understood and difficult to diagnose 
disease."  The attorney-representative states that what is 
not in dispute is the fact that the veteran's skin condition 
worsened in service and that the RO has gone to great lengths 
to characterize the veteran's condition as peripheral 
vascular disease and to deny any connection between service 
and the loss of the veteran's legs.  Semantics 
notwithstanding, the attorney-representative maintains, 
peripheral vascular disease is a symptom of scleroderma and 
scleroderma can be caused by various factors, including 
exposure to cold and operating vibrating machinery.  

The article by Carwile LeRoy, M.D., submitted by the 
attorney-representative in December 1999, indicates that 
while the cause of scleroderma is unknown, it is known that 
several types of environmental and occupational exposure are 
associated with a scleroderma-like disease among workers who 
use vibrating tools and coal miners exposed to silica.  
Dr. LeRoy goes on to state that exposure to cold or stress 
can trigger Raynaud's phenomenon, which is a vascular event 
related to blood flow.  The attorney-representative added 
that the veteran was examined by VA following the previous 
remand and that the examining physician admitted that the 
veteran had a history of scleroderma but that he could not 
state with certainty that the veteran's amputations were 
caused by his scleroderma.  However, the examiner did state 
that the veteran's amputations were a result of his worsening 
peripheral arterial disease.  The attorney-representative 
contends that vascular disease is consistent with 
scleroderma.  The other VA examiner in February 1999 
indicated, the attorney stated, that the examiner was unable 
to form an opinion as to whether it was possible that there 
could be damage to the nerves in the skin as well as to the 
blood vessels as a result of prolonged exposure to cold water 
immersion.  

The attorney pointed out that the veteran's treating 
physician, Dr. Shelton, diagnosed severe arteriosclerotic 
peripheral vascular disease but also opined that the cause of 
the veteran's skin condition could be attributed to the 
prolonged exposure to cold, as well as to vitamin A 
treatments, tar applications, and ultraviolet light.  It is 
maintained that Dr. Shelton described the veteran's vascular 
disease in terms very similar to the definition of Raynaud's 
disease.  It is contended that those examiners who have 
opined that the veteran's amputations are not service related 
are frank in stating that they do not know the cause.  The 
attorney-representative contends that physicians who examined 
the veteran on separation from service, after his exposure to 
the freezing waters of the Baltic Sea, have diagnosed the 
veteran with neurodermatitis and have made a provisional 
diagnosis of scleroderma.  The medical literature confirms 
that scleroderma is a progressive disease that can result in 
vascular difficulties such as those the veteran has 
experienced and that have caused the veteran's leg 
amputations.  It is maintained that the veteran is competent 
to describe his symptoms because these symptoms are 
"centered upon matters within [his] knowledge and personal 
observations," quoting Bruce v. West, 11 Vet. App. 405, 410 
(1998).  

The hypothermia that the veteran states that he sustained in 
mid-1944 is consistent with the circumstances, conditions, 
and hardships of his service.  For purposes of this decision, 
it is therefore accepted that he sustained hypothermia in 
service.  See 38 U.S.C.A. § 1154(b).  However, as the Kessel 
case makes clear, the fact that the veteran may have incurred 
hypothermia in service does not mean that he developed 
permanent residuals as a result of his exposure.  See 
38 C.F.R. § 3.303(b).  Indeed, when examined on March 5, 
1945, following his repatriation as an internee in Sweden, 
his cardiovascular system was normal; there was no indication 
of Raynaud's disease or residuals of hypothermia.  The only 
noted abnormality was neurodermatitis, which was noted to be 
of three years' duration.  In other words, the 
neurodermatitis preexisted the veteran's cold injury in May 
1944.  

The veteran underwent a VA fee-basis vascular examination in 
January 1999.  The examiner indicated that he had reviewed 
the veteran's claims file.  The examiner stated that the 
history elicited from the veteran indicated that the sequence 
of events leading to the veteran's amputations was not 
entirely clear.  It appeared, however, that at some time 
after his "ditching" and exposure in the Baltic Sea, he 
started experiencing severe itching in his legs.  He alleged 
that he was treated with various skin liniments and ointments 
without relief.  He soon developed ulcers on his legs.  His 
local wound treatment continued until 1986, when he underwent 
his first amputation, a right below-knee amputation.  The 
second amputation occurred in 1991, after several failed 
treatments to salvage his left leg.  It was reported that the 
veteran had a fairly normal use of his lower legs between 
1945 and 1954.  Between 1954 and 1976, he had various 
exacerbations of his skin condition and was treated with 
various local skin "medicaments".  At one time, he had a 
trial of steroids.  However, in 1976, he had an abdominal 
aortic aneurysm resected.  From 1976 until 1986, when he had 
his first amputation, he underwent multiple vascular 
reconstructive procedures on his lower extremities.  The 
vascular procedures were unsuccessful, and in 1991 he had the 
last of his amputations.  The diagnoses following examination 
were right above-knee and left below-knee amputations; 
history of scleroderma; status post resection of abdominal 
aortic aneurysm; and status post multiple vascular procedures 
of both lower extremities.  The examiner commented that based 
on a retrospective review of the veteran's complex medical 
history, "it is difficult to blame his scleroderma on his 
bilateral amputations."  The examiner was of the opinion 
that in view of the abdominal aortic aneurysm resection in 
1976, when the veteran was 55, complications of 
atherosclerosis could best explain his amputations rather 
than scleroderma.  The examiner stated that scleroderma is 
not a recognized cause of abdominal aortic aneurysm and that 
it was fair to state that his amputations were a result of 
worsening peripheral arterial disease that could not be 
corrected surgically.  

On a VA examination in early February 1999, it was reported 
that the veteran never had skin trouble until after his plane 
was ditched in the Baltic Sea in 1944, where he was in the 
icy ocean for four hours.  [This is inconsistent with the 
veteran's medical history during service.]  It was reported 
that he was pulled out of the sea by some fishermen, who took 
him to their homes and warmed him  He was flown to a Swedish 
hospital the following day.  The veteran said that he was 
paralyzed below the waist for a while after that and that the 
dermatitis on his legs began about two months later, 
primarily from the ankles to the knees, and occasionally on 
the tops of his feet.  He denied any stasis-type ulcers on 
the sides of his lower legs.  He did not have varicose veins 
and did not know of any episodes of phlebitis.  However, he 
was apparently thought to have decreased arterial circulation 
in the legs in 1976.  Subsequent to that, he had episodes of 
what sounded to the examiner like claudication.  He underwent 
an aortic bypass in 1976, which apparently helped the 
decreased arterial circulation in his legs.  During this 
time, he was under treatment by his private physician.  His 
last VA treatment was in 1954.  He was treated after that on 
one occasion with high doses of vitamin A and with various 
topical creams, including Synalar cream.  His condition would 
get better and worse.  He was able to work as a funeral home 
director, which he did for many years, and he also worked as 
a county coroner for seven years.  In 1986, he had to have 
his right leg amputated below the knee, but this became 
infected, and six weeks later, he underwent a right above-
knee amputation.  In 1991, as a result of a blood clot in the 
left leg, he required an amputation below the left knee.  
Since 1991, he had not been able to wear prostheses or to 
walk and had been in a wheelchair.  The veteran stated that 
the doctor made a diagnosis of scleroderma on the legs in 
1982 on the basis of arteriosclerosis in the legs.  The 
examiner stated that he could determine no other symptoms of 
scleroderma.  There was no background of atopy, and he did 
not have any previous skin problem prior to his service 
during World War II.  Following a physical examination, the 
examiner entered the following diagnosis:  "Bilateral lower 
leg amputee as a result of arteriosclerosis."  The examiner 
stated that no skin disease was present and that he found no 
evidence of scleroderma currently.  Historically, the veteran 
had chronic dermatitis of the legs, primarily below the knee 
to the ankle but also on the foot.  The cause of this was 
said to be his prolonged icy cold immersion in the Baltic Sea 
in 1944.  The examiner reported that he had carefully 
reviewed the points made in the Board's remand and had also 
looked through the veteran's "two inch stack of records" 
that had been sent to him.  The examiner remarked that he 
could not comment on the etiology of the rash on the 
veteran's legs that he had from 1944 until his legs were 
amputated because he had not examined him "at that time".  
The examiner stated that it was "a possibility" that there 
could have been damage to the nerves in the veteran's skin as 
well as to his blood vessels as a result of prolonged 
exposure to cold water immersion.  The examiner did not know 
who could answer the question of how much a part it played in 
his dermatitis.  However, it would be quite unusual for the 
dermatitis to cause his amputations.  In the examiner's 
opinion, the history and the records "point in the direction 
that the amputations were a result of progressive 
arteriosclerosis in the lower legs."  The examiner found no 
evidence in the veteran's history or records for scleroderma.  
The examiner did not believe that the veteran has, or had, 
scleroderma.  The veteran had mildly dry skin that only 
required lubrication.  

Although there is some indication in the veteran's service 
medical records that scleroderma was suspected, this was not 
ultimately confirmed by competent medical opinion.  The 
article on scleroderma by Dr. LeRoy is not a substitute for a 
diagnosis and etiologic opinion with respect to this veteran.  
While the appellant is certainly capable of providing 
evidence of symptomatology, a layperson is generally not 
capable of opining on matters requiring medical knowledge, 
such as the degree of disability produced by the symptoms or 
the condition causing the symptoms.  See Stadin v. Brown, 8 
Vet. App. 280, 284 (1995), and cases cited therein.  
Moreover, the presence of scleroderma has not been confirmed 
on current examination.  See Degmetich v. Brown, 104 F.3d 
1328, 1331-33 (Fed. Cir. 1997) (claimant must have disability 
at time of application for benefits and not merely findings 
in service).  Similarly, the presence of Raynaud's disease 
has not been shown - either historically or on current 
examination.  

Although Dr. Shelton opined in February 1995 that many years 
of treatment with vitamin A, ultraviolet light, Synalar 
ointment and tar salves on both shins "may possibly have 
contributed to the double amputation of the right leg as well 
as the subsequent amputation of the left leg," his opinion 
was speculative.  Also speculative was Dr. Shelton's opinion 
that the hypothermia the veteran experienced in service "may 
possibly have contributed to your problems."  Service 
connection may not be based on a resort to speculation or 
even remote possibility.  See 38 C.F.R. § 3.102 (1999).  See 
also Bloom v. West, 12 Vet. App. 185, 186-87 (1999) (treating 
physician's opinion that veteran's time as a prisoner of war 
"could" have precipitated the initial development of his 
lung condition found too speculative to provide medical nexus 
evidence to well ground cause of death claim); Bostain v. 
West, 11 Vet. App. 124, 127-28 (1998) (private physician's 
opinion that veteran's preexisting service-related condition 
may have contributed to his ultimate demise too speculative, 
standing alone, to be deemed new and material evidence to 
reopen cause of death claim); Moffitt v. Brown, 10 Vet. App. 
214, 228 (1997) (physician's opinion that "renal 
insufficiency may have been a contributing factor in 
[veteran's] overall medical condition" too speculative to 
constitute new and material evidence to reopen cause of death 
claim); Beausoleil v. Brown, 8 Vet. App. 459, 463 (1996) (on 
claim to reopen a service connection claim, statement from 
physician about possibility of link between chest trauma and 
restrictive lung disease was too general and inconclusive to 
constitute material evidence to reopen); Perman v. Brown, 
5 Vet. App. 237, 241 (1993) (an examining physician's opinion 
to the effect that he cannot give a "yes" or "no" answer 
to the question of whether there is a causal relationship 
between emotional stress associated with service-connected 
post-traumatic stress disorder and the later development of 
hypertension is "non-evidence"); Obert v. Brown, 5 Vet. 
App. 30, 33 (1993) (physician's statement that the veteran 
may have been having some symptoms of multiple sclerosis for 
many years prior to the date of diagnosis deemed 
speculative); Stegman v. Derwinski, 3 Vet. App. 228, 230 
(1992) (evidence favorable to the veteran's claim that does 
little more than suggest a possibility that his illnesses 
might have been caused by service radiation exposure is 
insufficient to establish service connection); Tirpak v. 
Derwinski, 2 Vet. App. 609, 611 (1992) (service connection 
claim not well grounded where only evidence supporting the 
claim was a letter from a physician indicating that veteran's 
death "may or may not" have been averted if medical 
personnel could have effectively intubated the veteran; such 
evidence held to be speculative); Utendahl v. Derwinski, 1 
Vet. App. 530, 531 (1991) (medical treatise submitted by 
appellant that only raises the possibility that there may be 
some relationship between service-connected sickle cell 
anemia and the veteran's fatal coronary artery disease does 
not show a direct causal relationship between the two 
disorders such as to entitle the appellant to service 
connection for the cause of the veteran's death).  

Although Dr. Shelton went on to say that the veteran's 
"original injury factor in World War II" was probably the 
originally precipitating event that set off a chain of events 
that contributed to the veteran's problem, it is notable that 
this has been refuted by two examiners, including a 
specialist in vascular disease.  Those examiners, in 1999, 
both reviewed the entire record and both attributed the 
veteran's bilateral leg amputations to progressive 
arteriosclerosis of the lower extremities and not to 
hypothermia, scleroderma, or treatment for the veteran's 
service-connected skin disorder.  See Davis v. West, 13 Vet. 
App. 178, 185 (1999) (any medical nexus between the veteran's 
inservice radiation exposure and his fatal lung cancer years 
later was speculative at best, even where one physician 
opined that it was probable that the veteran's lung cancer 
was related to service radiation exposure and his opinion was 
refuted by several other physicians).  

The earliest evidence or indication of any peripheral 
vascular disease was not until many years following the 
veteran's separation from service.  Although it is conceded 
that the peripheral vascular disease was likely of insidious 
onset, it does not follow that it is attributable to service 
or to any incident of service origin.  The Board notes that 
Dr. Shelton is a specialist in family practice and not, it 
would appear, in vascular or dermatological disorders.  An 
opinion rendered by a medical professional outside his field 
of expertise is not entitled to the weight accorded the 
opinion of a medical specialist in his specialty.  See 
LeShore v. Brown, 8 Vet. App. 406, 409 (1995).  

The Board also observes that when the veteran was 
hospitalized in January 1982 for elective peripheral vascular 
surgery, his World War II history, including his ditching in 
the Baltic Sea, was not mentioned.  Rather, it was reported 
that the veteran had been first seen in December 1981 by 
Dr. Derksen, his treating physician at that time, for a 
complete physical examination.  The veteran's main complaints 
were related to his peripheral vascular disease.  He had 
significant history of severe claudication and consequently 
underwent vascular surgery in Omaha, Nebraska.  He had aortic 
aneurysm resection and aortobifemoral bypass grafts with a 
left femoropopliteal graft in 1976 and a right 
femoropopliteal bypass graft in 1977.  The veteran reported 
that, after surgery, he had marked improvement in his 
symptoms of leg pain and was able to walk about a half a mile 
without any pain in his legs.  It was further reported that 
on December 17, 1981, the veteran was admitted to St. Luke's 
Hospital by Dr. Michael Vawter, who had seen him at 
Dr. Derksen's request for a cardiology consultation.  The 
diagnostic tests, including arteriography, showed high-grade 
obstruction just proximal to the anastomotic site of the left 
femoral-popliteal graft and anastomotic narrowing at the 
proximal portion of the right femoral-popliteal graft.  
Dr. David Goldfarb was then asked to see the veteran for a 
vascular surgery consultation.  Dr. Goldfarb reviewed the 
arteriography studies.  A review of systems showed a long 
history of hypertension, but his systems were otherwise 
unremarkable.  The history and physical examination at that 
time showed that the veteran had smoked a pack of cigarettes 
a day since age 14 but had not had any cigarettes in the 
previous two days.  An examination of his lower extremities 
showed chronic venous stasis changes and some hypopigmented 
scarring on the distal tibial areas bilaterally.  Superficial 
varicosities were noted on both legs.  The feet were cold to 
the touch.  There was no edema or cyanosis.  On January 8, 
1982, the veteran underwent lower extremity revascularization 
by Dr. Goldfarb.  The discharge diagnosis on January 16, 
1982, was severe peripheral vascular disease with recurrent 
lower extremity ischemia; a secondary diagnosis was frequent 
multifocal premature ventricular contractions.  It is notable 
that at no time during the veteran's hospitalization and 
operative course in late 1981 and early 1982 did his treating 
physician, consulting cardiologist, or attending vascular 
surgeon attribute his peripheral vascular disease to any 
incident of service origin or to his service-connected skin 
disability or treatment therefor.  

The Board gives this evidence considerable weight because it 
was evidence generated in the early 1980's when the veteran 
was seeking treatment for his lower extremity problems before 
his bilateral lower leg amputations and before compensation 
was sought for his bilateral lower leg amputations.  The 
Board is of the opinion that the medical evidence from 1981 
and 1982 is consistent with the medical opinions rendered in 
1999 that are against the veteran's claim for service 
connection on a direct or secondary basis.  There is no 
medical opinion, based on a review of the entire record, that 
shows any etiological relationship between the service-
connected skin disability of the lower extremities and the 
veteran's diagnosed peripheral vascular disease.  See Allen 
v. Brown, 7 Vet. App. 439, 448 (1995); see also McQueen v. 
West, No. 96-403, slip op. at 7 (U.S. Vet. App. Dec. 16, 
1999) (consideration of secondary service connection under 
Allen fulfilled where the relevant medical opinions show no 
relationship at all between the service-connected condition 
and the condition for which secondary service connection is 
sought).  As noted above, Dr. Shelton's opinion indicating 
that treatment for the service-connected skin disability 
"may possibly have contributed to" the bilateral leg 
amputations is highly speculative and is not predicated on a 
review of the entire record.  

Accordingly, the Board finds that the preponderance of the 
evidence is against the claim for service connection for 
peripheral vascular disease, status post bilateral leg 
amputations, either on a direct incurrence basis or as 
secondary to service-connected bilateral lower extremity 
eczematoid dermatitis.  38 U.S.C.A. § 5107(b); Gilbert v. 
Derwinski, 1 Vet. App. 49, 54 (1990).  





ORDER

Service connection for peripheral vascular disease, status 
post bilateral leg amputations, claimed as secondary to 
service-connected bilateral lower extremity eczematoid 
dermatitis, is denied.  



		
	ROBERT E. SULLIVAN
	Member, Board of Veterans' Appeals



 

